Action by an infant to recover damages for personal injuries alleged to have been caused when a door-closing device on a door in a school building did not operate normally but instead permitted the door to slam shut on the infant’s finger, and by his father for medical expenses. The appeal is from a judgment entered on the verdict of a jury in favor of respondents. Judgment reversed and new trial granted, with costs to abide the event. The record does not sustain the finding implicit in the verdict that the appellants had knowledge or notice of the alleged dangerous condition as required by the charge of court to which no objection was taken. Nolan, P. J., Wenzel, Ughetta, Hallinan and Kleinfeld, JJ., concur.